Citation Nr: 0901559	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as a surviving spouse for the 
purposes of VA death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to March 
1953.  He died in December 2003.  The appellant alleges that 
she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which found that the appellant was not 
the veteran's surviving spouse.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Cleveland in September 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The credible evidence supports a finding that the appellant 
and the veteran attempted a common law marriage more than one 
year prior to the veteran's death and at least as early as 
1997; that the appellant had no knowledge of Ohio's 
invalidation of common law marriage prior to 2003; that the 
two parties continuously cohabitated from 1997 until his 
death; and that there is no other legal surviving spouse 
entitled to benefits.
CONCLUSION OF LAW

The common law marriage between the veteran and the appellant 
is deemed valid, establishing the appellant as his surviving 
spouse for the purposes of VA benefits.   38 U.S.C.A. §§ 101, 
103, 5107(b) 1304, 1310, 1311, 1541 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.52, 3.205 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that while she and the veteran were 
not married in an official ceremony, they did, in fact, have 
a common law marriage, and therefore she is entitled to VA 
benefits as his surviving spouse.  The legal existence of a 
marriage for VA purposes is governed by "the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued."  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j); Badua v. Brown, 5 Vet. App. 472, 474 (1993).   

In this case, the parties lived in Ohio; therefore, Ohio law 
governs whether a marriage between the veteran and the 
appellant was valid.  Common law marriage in Ohio was 
invalidated in 1993.  However, those formed prior to October 
10, 1991 continue to be recognized.  Lyon v. Lyon, 621 N.E. 
2d 718 (Ohio App. 1993).  The appellant contends that such a 
marriage existed prior to 1991.  Regardless, where an 
attempted marriage is invalid by reason of legal impediment, 
VA regulations allow for certain attempted marriages to be 
nevertheless "deemed valid" if specific legal requirements 
are met.  

In Colon v. Brown, 9 Vet. App. 104, 107 (1996), the United 
States Court of Appeals for Veterans Claims determined that 
in cases where there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.

Such an attempted marriage will be "deemed valid" if: (a) 
the attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  

In jurisdictions where marriages other than by ceremony are 
recognized, marriage will be established by affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  See 38 C.F.R. § 
3.205(a).

If the provisions of 38 C.F.R. § 3.205(a) are satisfied, as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c).

The appellant submitted a VA Form 21-4170, Statement of 
Marital Relationship, on which she delineated the periods of 
cohabitation with the veteran, attesting that she and the 
veteran had lived together as husband and wife from 1990 to 
1994, and then again from 1997 until his death in 2003.  She 
also listed the places of cohabitation, consisting of two 
apartments, the first of which was the veteran's primary 
residence and the second of which was leased in both of their 
names.  The executed lease for the second place of residence 
is of record and shows both parties' names.

In her sworn testimony before the undersigned in September 
2008, as well as her sworn testimony before RO personnel in 
February 2008, the appellant reported the reason that they 
had not officially married was that she was a devout 
Catholic, and the veteran had been divorced twice before.  As 
such, they could not be married in the Catholic church, 
without first having his prior marriages ecclesiastically 
annulled.  She explained that the annulment process involved 
contacting the prior wives and other witnesses and due to the 
nature of the process, he had delayed doing so.  In support 
of this process, the appellant submitted correspondence 
addressed to the veteran, on Catholic Diocese of Cleveland 
letterhead and signed by a tribunal official, documenting the 
start of the process for his requested annulment.  

Also in support her claim, the appellant submitted two signed 
statements by her priest, in which he indicated that he had 
personal knowledge of the appellant and the veteran having 
lived together since the early 1990's and of them having held 
themselves out to be married.  He also attested to the fact 
that annulment proceedings had started, but were not 
completed prior to the veteran's death.  

The appellant also submitted two notarized affidavits, one 
from the veteran's friend and one from her friend.  The 
veteran's friend, JS, attested to having known the veteran 
for 16 years prior to his death in 2003, and having met the 
appellant through the veteran 15 years prior.  She reported 
having been a frequent visitor to their home and being close 
friends with them both.  She considered them to be living as 
husband and wife.  The appellant's friend, GW, attested to 
having known both parties for 13 years through attending the 
same church.  She reported seeing them once a week at church, 
where the appellant and the veteran attended together and 
held themselves out to be husband and wife.   

The statements submitted by the appellant in support of her 
claim are considered credible.  The sources represent an 
official community leader, a friend first of the veteran's, 
and a friend first of the appellant's.  Each source attested 
to his or her own personal observation of the relationship 
between the appellant and the veteran.  There is no clear 
evidence to the contrary of their statements.

Under these circumstances, it is found that the appellant has 
met the provisions of 38 C.F.R. § 3.205(a).  Specifically, 
she has provided a credible statement of the facts and 
circumstances concerning the marriage, with affidavits and 
certified statements from her priest, as well as two persons 
with personal observation of the relationship.  These 
documents serve to prove that the appellant and the veteran 
cohabitated and held themselves out in their community, and 
specifically their church, as husband and wife. 

Although the veteran's sister has submitted a statement 
against the appellant's claim, it is not found to be 
probative in the matter at hand.  The Board will not attempt 
to ascertain why the veteran's sister was not aware of the 
relationship that the veteran had undertaken with the 
appellant.  It is noted, however, that she lived in a 
different state from the veteran and the appellant, and she 
only stated that the appellant was never married to the 
veteran, and that there was no record of a marriage license 
having been applied for.  These statements speak to an 
official ceremonial marriage, which is not at issue here.  
Thus, the sister's statements are given less weight than 
those offered by the local friends of the deceased and the 
appellant and by their long-time spiritual advisor, who had 
personal knowledge of the relationship.

In denying the appellant's clam, the RO placed weight on a 
December 2003 VA claims form submitted by the veteran, on 
which he noted the appellant to be his emergency contact and 
characterized the relationship by stating "Home Health 
Aide."  However, as the appellant has astutely pointed out, 
patients generally do not sign leases with their home health 
care workers, as the veteran had signed with the appellant 
four months prior to this application for benefits.  It is 
also noted that the medical evidence submitted with this 
claim includes an October 2003 private medical record, which 
noted that the veteran "[l]ives at home with his wife."  
That the veteran was not comfortable defining his 
relationship with the appellant on an official VA form for 
benefits is certainly plausible.  But in all other aspects, 
including in his medical care, the evidence points to a 
personal relationship. 

Having met the requirements of 38 C.F.R. § 3.205(a), the 
question that remains is whether those of 38 C.F.R. § 3.52 
have been met.  In this case, the Board finds that they have 
and that the attempted common law marriage is deemed valid.  
In particular, the attempted marriage occurred long before 
one year prior to the veteran's death in 2003.  While the 
exact date in the 1990s is unclear, it was certainly before 
2002.  Furthermore, the evidence supports that the appellant 
cohabitated with the veteran continuously from at least 1997.  
The veteran was properly divorced from two prior wives at the 
time of their cohabitation, thus ruling out other claimants 
entitled to his VA death benefits. 

The appellant testified under oath that she was not aware of 
the Ohio law invalidating common law marriage as of 1991 
until she was told by the state upon the veteran's death in 
2003.  As the provisions of 38 C.F.R. § 3.205(a) are 
satisfied, as well as those of 38 C.F.R. § 3.52, this 
testimony is accepted as proof of the fact, in light of the 
clear absence of information to the contrary.  38 C.F.R. § 
3.205(c).  In short, the appellant and the veteran's common 
law marriage is deemed valid for the purposes of VA benefits, 
as the appellant has submitted sufficient, credible evidence 
on each of the required elements.  She is the veteran's 
surviving spouse.

As a final matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2008).  As discussed above, the Board 
finds that a grant of the appeal is warranted; therefore, a 
full discussion of whether VA met these duties is not needed.  


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is granted.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


